PER CURIAM.
We affirm appellant’s conviction and sentence for burglary with a battery and robbery. We reverse appellant’s conviction and sentence for simple battery. See Slater v. State, 543 So.2d 424 (Fla. 5th DCA 1989). We do not need to remand this case for resentencing since the reduction in points resulting from our reversal of appellant’s conviction for battery does not change the permitted and recommended range of his guidelines sentence.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
HERSEY and DELL, JJ., and DOWNEY, JAMES C., Senior Judge, concur.